—In a turnover proceeding pursuant to CPLR article 52, Susan Lachowicz appeals from an order of the Supreme Court, Putnam County (Hickman, J.), dated February 5, 1997, which denied her motion pursuant to CPLR 5015 (a) to vacate a judgment of the same court, dated November 27, 1996, in the principal sum of $19,525.91 insofar as entered against her upon her default in answering the petition.
*625Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the appellant’s motion to vacate the judgment dated November 27, 1996, insofar as entered against her upon her default. The appellant did not demonstrate either a reasonable excuse for her default or a meritorious defense (see, Roussodimou v Zafiriadis, 238 AD2d 568; Fennell v Mason, 204 AD2d 599; Peterson v Scandurra Trucking Co., 226 AD2d 691; Lener v Club Med, 168 AD2d 433).
Bracken, J. P., Copertino, Santucci, Florio and McGinity, JJ., concur.